 1 DAVID D. FISCHER, SBN 224900
   LAW OFFICES OF DAVID D. FISCHER, APC
 2 5701 Lonetree Blvd Ste 312
   Rocklin, CA 95765
 3 Telephone: (916) 447-8600
   Facsimile: (916) 930-6482
 4 Email:      david.fischer@fischerlawoffice.com
 5 DAVID W. DRATMAN, SBN 78764
   Attorney at Law
 6 1007 7th Street, Suite 305
   Sacramento, CA 95814
 7 Telephone: (916) 443-2000
   Facsimile: (916) 443-0989
 8 Email:       dwdratman@aol.com
 9 Attorneys for Defendant
   EMILIO LARA
10

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00039 MCE
15                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
16                          v.                          ORDER
17   EMILIO LARA,                                       DATE: April 22, 2021
                                                        TIME: 10:00 a.m.
18                               Defendant.             COURT: Hon. Morrison C. England, Jr.
19
                                           I.      INTRODUCTION
20

21          By previous order, the Court scheduled this matter for a status conference on April, 29, 2021.

22 On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern

23 District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
26 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

27 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

28 by the statutory rules.

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 4 for the trial to commence. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 8 through defendants’ counsel of record, hereby stipulate as follows:

 9          1.      By previous order, this matter was set for a status conference on April 22, 2021.

10          2.      By this stipulation, defendant now moves to continue the status conference to until May

11 27, 2021, and to exclude time between April 22, 2021, and May 27, 2021, under 18 U.S.C.

12 § 3161(h)(7)(A), B(iv) [Local Code T4].

13          3.      The parties agree and stipulate, and request that the Court find the following:

14                  a)     In light of the defense counsels’ calendars, defense counsel desires additional time

15          to meet with the defendant and otherwise prepare before having a status conference to request a

16          trial date.

17                  b)     Furthermore, and significantly, the evolving COVID-19 pandemic has delayed or

18          inhibited defense counsel’s ability to effectively prepare for trial, and/or affected the manner and

19          speed of any defense preparation that is possible. In addition to the public health concerns cited

20          by the General Orders and declarations of judicial emergency, and presented by the evolving

21          COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because the safety

22          measures instituted in response to these public health concerns—such as stay-at-home orders,

23          travel restrictions, and closures—have affected, and will continue to affect, defense counsel’s

24          ability to conduct investigation and prepare for trial, including identifying and interviewing

25          potential witnesses and identifying and retaining potential expert(s) in this case.

26                  c)     Counsel for defendant believes that failure to grant the above-requested

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 2           into account the exercise of due diligence.

 3                  d)      The government does not object to the continuance.

 4                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 5           case as requested outweigh the interest of the public and the defendant in a trial within the

 6           original date prescribed by the Speedy Trial Act.

 7                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8           et seq., within which trial must commence, the time period of April 22, 2021 to May 27, 2021,

 9           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

10           because it results from a continuance granted by the Court at defendant’s request on the basis of

11           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

12           of the public and the defendant in a speedy trial.

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 //

28 ///

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: April 26, 2021                                   PHILLIP TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ MICHAEL ANDERSON
 9                                                           MICHAEL ANDERSON
                                                             Assistant United States Attorney
10

11
     Dated: April 26, 2021                                   /s/ DAVID W. DRATMAN
12                                                           DAVID W. DRATMAN
13                                                           Counsel for Defendant
                                                             EMILIO LARA
14

15   Dated: April 26, 2021                                   /s/ DAVID D. FISCHER
                                                             DAVID D. FISCHER
16                                                           Counsel for Defendant
                                                             EMILIO LARA
17
                                                     ORDER
18
            IT IS SO ORDERED.
19
     Dated: May 3, 2021
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
